Exhibit 10.4

Dated 22nd June 2010

Dominion Corporate Trustees Limited and Dominion Trust Limited as Trustees of
The Yate Shopping Centre

Unit Trust

and

Lionbridge (UK) Limited

Lease of

Units 3-6, Second Floor Offices, 19 West Walk,

Yate Shopping Centre

South Gloucestershire

LOGO [g88814ex10_4.jpg]



--------------------------------------------------------------------------------

Contents

 

1.    Definitions and Interpretation    8 2.    Demise    11 3.    Rent    11 4.
   Tenant’s Covenants    12 5.    Landlord’s Covenants    19 6.    Insurance   
19 7.    Forfeiture    21 8.    Notices    22 9.    No Implied Easements    22
10.    Tenant's Acknowledgement    22 11.    Tenant’s Effects    22 12.    No
Compensation    23 13.    Waiver    23 14.    Contracts (Rights Of Third
Parties) Act 1999    23 15.    Disclaimer    23 16.    Lack of Warranty and
Non-Exclusivity    23 17.    Trustees’ Limitation    24 18.    Tenant Only Break
clause    24 19.    Exclusion of Sections 24 to 28 of the Landlord and Tenant
Act 1954 (1954 Act)    24    Schedule 1 - Rights and Encumbrances    25   
Schedule 2 - Guarantee    27

 

Page 1



--------------------------------------------------------------------------------

Particulars of Lease (incorporating Prescribed Clauses)

 

LR1. Date of Lease (insert in full format)

 

  22nd June 2010 LR2. Title Number(s)  

LR2.1 Landlord’s title number(s)

 

Title number(s) out of which this lease is granted. Leave blank if not
registered.

 

GR263543

 

LR2.2 Other title numbers

 

Existing title number(s) against which entries of matters referred to in LR9,
LR10, LR11 and LR13 are to be made.

 

GR258019,    GR263550,    GR263548,    GR263545,
GR263544,    GR263549,    GR263546,    GR263547,
AV97577,    AV51203,    AV52161,    AV51204,    AV230931,
AV61943,    GR237481,    AV173990,    GR23934,    GR10218

 

LR3. Parties to this lease

 

Give full names, addresses and company’s registered number, if any, of each of
the parties. For Scottish companies use a SC prefix and for limited liability
partnerships use an OC prefix. For foreign companies give territory in which
incorporated.

 

Landlord

 

Dominion Corporate Trustees Limited (Company Registration Number 73883 Jersey)
and Dominion Trust Limited (Company Registration Number 53805 Jersey) as
Trustees of the Yate Shopping Centre Unit Trust whose registered office is at 47
Esplanade St Helier Jersey JE1 0BD

 

Tenant

 

Lionbridge (UK) Limited whose registered office is at Copthall Terrace Coventry
West Midlands CV1 2FP (Company Registration Number 01295207)

 

Other parties

 

None

 

Guarantor

 

None

 

Specify capacity of each party, for example management company, guarantor, etc.

 

Page 2



--------------------------------------------------------------------------------

Particulars of Lease (incorporating Prescribed Clauses)

 

 

LR4. Property

 

Insert a full description of the land being leased

 

Or

 

Refer to the clause, schedule or paragraph of a schedule in this
lease in which the land being leased is more fully described.

 

  In the case of a conflict between this clause and the
remainder of this lease then, for the purposes of registration,
this clause shall prevail.

Where there is a letting of part of a registered title, a plan must be attached
to this lease and any floor levels must be specified.

 

Exclusive use and physical exceptions from the lease should be included (e.g.
exclusive use of a parking space if demised or exceptions of mines and
minerals).

 

The second floor office at Units 3-6, 19 West Walk as shown edged red on Plan B
and any part of it and includes:

 

(a) all internal surfacing materials, finishes and coverings on the walls,
floors and ceilings of the Property (including on suspended ceilings) and on the
other structural parts of the Centre within or bounding the Property;

 

(b) all doors, window frames window and door glazing and doors and door frames
of and all (if any) secondary glazing at the Property;

 

(c) all Landlord’s plant, fixtures and fittings within the Property;

 

(d) one half severed vertically of any non-structural walls separating the
Property from any adjoining premises;

 

(e) the entirety of any non-structural walls wholly within the Property or
bounding the same (other than as specified in paragraph (d) above) and false
ceilings;

 

(f) all Conduits, plant and machinery within and exclusively serving the
Property; and

 

(g) any false floor and the supports thereof and the space under the false floor
at the Property down to but not including the floor slab;

 

(h) all alterations and additions to the Property;

 

but excludes:

 

(a) all load-bearing and exterior walls and foundations and the roofs (including
any flat roof which exclusively serves the Property), floors and ceilings of the
Property (other than to the extent expressly included as set out above);

 

(b) Tenant’s trade fittings;

 

(c) all structural parts of the Centre;

 

Page 3



--------------------------------------------------------------------------------

Particulars of Lease (incorporating Prescribed Clauses)

 

     

(d) the Landlord’s fire alarms, sprinkler systems, fire prevention
and fire fighting systems, smoke extraction systems and ancillary
apparatus (if any) up to the point of connection with the Tenant’s
own installations;

 

(e) all conduits, plant and machinery serving the Property in
common with other premises;

 

(f) the floor slab;

 

(g) the Canopy together with the means of support therefor and
all electrical wires and fittings affixed to or supported from the
Canopy, and

 

(h) the pilasters immediately outside the Property;

 

and any reference to the Property includes any part of it except
where the expression Property is used in clause 4.11

 

LR5. Prescribed statements etc.

 

If this lease includes a statement falling within LR5.1, insert under that
sub-clause the relevant statement or refer to the clause, schedule or paragraph
of a schedule in this lease which contains the statement.

 

LR5.1 Statements prescribed under rules 179 (dispositions in favour of a
charity), 180 (dispositions by a charity) or 196 (leases under the Leasehold
Reform, Housing and Urban Development Act 1993) of the Land Registration Rules
2003.

 

None

In LR5.2, omit or delete those Acts which do not apply to this lease (Do not
refer to the individual section (s) or schedule(s) of the relevant Act).  

LR5.2 This lease is made under, or by reference to, provisions of:

 

None

 

LR6. Term for which the Property is leased

 

Include only the appropriate statement (duly completed) from the three options.

 

NOTE: The information you provide, or refer to, here will be used as part of the
particulars to identify the lease under rule 6 of the Land Registration
Rules 2003.

 

 

From and including 7 May 2010

 

To and including 6 May 2014

LR7. Premium

 

Specify the total premium, inclusive of any VAT where payable. (Do not refer to
the clause, schedule or paragraph in the body of the lease.) (In the absence of
evidence of the VAT payable Land Registry will assume the consideration or
premium and rent includes any VAT element)

  None

 

Page 4



--------------------------------------------------------------------------------

Particulars of Lease (incorporating Prescribed Clauses)

 

 

LR8. Prohibitions or restrictions on disposing of this lease

 

Include whichever of the two statements is appropriate.

 

  This lease contains a provision that prohibits or restricts
dispositions.

LR9. Rights of acquisition etc.

 

Insert the relevant provisions in the sub-clauses or refer to the
clause, schedule or paragraph of a schedule in this lease which
contains the provisions. (If any contractual right(s) relates to land
in registered title(s) other than the Landlord’s title mentioned in
LR2.1 Land Registry is only obliged to make an entry of the
interest where the additional title number(s) have been listed in
LR2.2).

 

(E.g. Options)

 

(E.g. Rights of pre-emption)

 

 

LR9.1 Tenant’s contractual rights to renew this lease, to
acquire the reversion or another lease of the Property, or to
acquire an interest in other land

 

None

 

LR9.2 Tenant’s covenant to (or offer to) surrender this lease

 

None

 

LR9.3 Landlord’s contractual rights to acquire this lease

 

None

 

LR10. Restrictive covenants given in this lease by the Landlord in respect of
land other than the Property

 

Insert details of any restrictive covenants in the lease that bind land owned by
the Landlord other than their reversionary interest in the land demised or refer
to the clause, schedule or paragraph of a schedule in this lease which contains
the provisions. (If any restrictive covenants are referred to in LR10 ensure
that the relevant title number is listed in LR2.2).

 

  None

LR11. Easements

 

Refer here only to the clause, schedule or paragraph of a schedule in this lease
which sets out the easements. (E.g. Parking rights if not demised)

 

(If any easements granted in the lease bind land in registered titles other than
the Landlord’s title mentioned in LR2.1 Land Registry is only obliged to make an
entry of the interest where the additional titles have been listed in LR2.2 or a
separate application is made).

 

(In LR11.2 if any easements benefit land in registered titles other than the
Landlord’s title mentioned in LR2.1 Land Registry is only obliged to make an
entry of the interest where the additional title numbers have been listed in
LR2.2 or a separate application is made.)

 

 

LR11.1 Easements granted by this lease for the benefit of the Property

 

Schedule 1 Part 1

 

LR11.2 Easements granted or reserved by this lease over the Property for the
benefit of other property

 

Schedule 1 Part II and Schedule 1 Part III

LR12. Estate rent charge burdening the Property

 

Refer here only to the clause, schedule or paragraph of a schedule in this lease
which sets out the rent charge.

  None

 

Page 5



--------------------------------------------------------------------------------

Particulars of Lease (incorporating Prescribed Clauses)

 

 

LR13. Application for standard form of restriction

 

Set out the full text of the standard form of restriction and the title
against which it is to be entered.

 

If you wish to apply for more than one standard form of restriction
use this clause to apply for each of them, tell us who is applying
against which title and set out the full text of the restriction you
are applying for. (If the title number(s) against which the
restriction is to be registered is not the new leasehold title or the
Landlord’s reversionary title then list the title(s) in LR2.2)

 

Standard forms of restriction are set out in Schedule 4 to the Land
Registration Rules 2003.

 

(A Form RX1 must be lodged to enter a non-standard restriction

 

(If the restriction affects only part of a title incorporate a
description of the affected part within the standard wording of the
restriction sufficient to identify the part of the title intended to be
affected by the restriction either by a verbal description where the
precise extent of that property can be identified on the Ordnance
Survey map or by reference to the plan attached to the lease)

 

  None

LR14. Declaration of trust where there is more than one person comprising the
Tenant

 

If the Tenant is one person, omit or delete all the alternative statements.

 

If the Tenant is more than one person, complete this clause by omitting or
deleting all inapplicable alternative statements.

 

(This declaration relates to the original tenants named in LR3 only. Where the
number of tenants is two or more and this panel is not completed Land Registry
will enter a Form A restriction by default. If the Tenant is one person holding
the property on trust an application may be made in clause LR13 for entry of a
standard restriction in Form A.)

 

 

The Tenant is more than one person. They are to hold the Property on trust for
themselves as joint tenants.

 

OR

 

The Tenant is more than one person. They are to hold the Property on trust for
themselves as tenants in common in equal shares.

 

OR

 

The Tenant is more than one person. They are to hold the Property on trust
(complete as necessary)

 

Not Applicable

 

LR15. Centre  

Yate Shopping Centre shown for identification edged red on plan A annexed
including any part of it and any alteration or addition to it (or such greater
or lesser area as the Landlord shall in its discretion specify)

 

LR16. Rent  

Eleven Thousand One Hundred Pounds (£11,100.00) per annum exclusive of VAT

 

 

Page 6



--------------------------------------------------------------------------------

Particulars of Lease (incorporating Prescribed Clauses)

 

 

LR17. Rent Review Date(s)

 

 

None

 

LR18. Rent Commencement Date

 

 

7 May 2010

 

LR19. Permitted Use

 

 

As offices within Class B1 of the Town and Country Planning (Use Classes) Order
1987 (as amended)

 

LR20. Term Expiry Date

 

 

6 May 2014

 

LR21. Dates for Internal Decoration

 

 

In accordance with clause 4.5

 

LR22. Break clause

 

(omit or delete as applicable)

 

 

Yes

 

LR23. 1954 Act Exclusion

 

 

Yes

 

 

Page 7



--------------------------------------------------------------------------------

LAND REGISTRY

LAND REGISTRATION ACTS 2002

 

LANDLORD’S TITLE NUMBER:  

GR263543

 

    PROPERTY LEASED:

 

 

Units 3-6, Second Floor Offices, 19 West Walk

 

    PREMIUM:  

None

 

    YEARLY RENT:  

£11,100 plus VAT per annum

 

    DATE:   22nd June 2010

This Lease is made between the Parties and on the date specified in the
Particulars to the Lease.

 

1.    Definitions and Interpretation    In this Lease unless the context
otherwise requires: 1.1.   

Definitions

 

   Adjoining Property   

means any adjoining or neighbouring premises in which the Landlord or a Group
Company of the Landlord holds or shall at any time during the Term hold a
freehold or leasehold interest;

 

 

   Base Rate   

means the base rate from time to time of Barclays Bank PLC or such other bank as
the Landlord may specify in writing, or (if not available) such comparable rate
of interest as the Landlord shall reasonably require;

 

 

   Canopy   

means the canopy (including any support columns therefor) projecting from and
co-extensive with the whole or any part of the Property;

 

 

   Centre Opening Hours   

means:

 

      (a)   

6.00 a.m. to 9.00 p.m. every day excluding all public holidays where trading is
not allowed under statute and Christmas Day and Easter Sunday; or

 

      (b)   

such other reasonable hours as the Landlord may nominate from time to time in
accordance with the principles of good estate management and notify to the
Tenant;

 

   Common Parts    means all parts of the Centre not exclusively demised or
intended to be so demised to any tenant and available from time to time for the
common use of more than one of the tenants of the Centre or by customers of and
visitors to the Centre including without limitation any of the following
designated by the Landlord from time to time which fall within this definition:
vehicular and pedestrian accesses, passages, stairways, circulation areas,
malls, passenger and goods lifts, escalators, landscaped areas, service yards,
fire escapes, toilet facilities, storage areas, refuse collection and disposal
areas, management and security areas;

 

Page 8



--------------------------------------------------------------------------------

    Conduits       

means any existing or future media for the passage of substances or energy or
data and any ancillary apparatus attached to them and any enclosures for them
and Conduit means any one of them;

 

  Encumbrances     

means the obligations and encumbrances (if any) contained in Part III of
Schedule 1;

 

         Group Company     

means a company which is a member of the same group of companies within the
meaning of Section 42 of the Landlord and Tenant Act 1954;

 

  Insured Risks     

means fire, lightning, explosion, aircraft (other than hostile aircraft) and
other aerial devices or articles dropped therefrom, riot, civil commotion,
malicious damage, storm or tempest, bursting or overflowing of water tanks
apparatus or pipes, flood and impact by road vehicles, subsidence, heave and
landslip, (to the extent in all cases that insurance against such risks may
ordinarily be arranged with an insurer of good repute subject to conditions and
at a premium which the Landlord considers acceptable) and such other risks or
insurance as may from time to time be reasonably required by the Landlord
(subject in all cases to such exclusions limitations conditions and excesses as
may be imposed by the insurers of the Centre or requested by the Landlord), and
Insured Risk means any one of them;

 

  Landlord’s Surveyor     

means the Landlord’s surveyor or managing agent (who may be an employee of the
Landlord or a Group Company of the Landlord or a Company which is associated
with the Landlord or which has an interest in the Landlord);

 

  Law     

means any act of Parliament statutory instrument regulation bye-law requirement
of a competent authority statutory body utility company or authority company law
or regulation directive or mandatory requirement of the European Union;

 

  Lease     

means this lease and any document supplemental to it or entered into pursuant to
it;

 

  Lettable Unit     

means a part of the Centre which is let, or constructed or adapted for letting,
from time to time;

 

  Particulars of Lease     

means the Particulars of the Lease (incorporating Prescribed Clauses) at the
beginning of this Lease

 

  Planning Acts      means The Town and Country Planning Act 1990 the Planning
(Listed Buildings and Conservation Areas) Act 1990 the Planning (Hazardous
Substances) Act 1990 the Planning (Consequential Provisions) Act 1990 the Local
Government and Land Act 1980 the Local Government (Miscellaneous Provisions) Act
1982 the Housing and Planning Act 1986 and any Act for the time being in force
of a similar nature or to regulate the construction demolition alteration or
change of use of land or buildings or to preserve or protect the environment or
the national heritage and any future legislation of a similar nature and any
statutory modification or re-enactment thereof for the time being in force and
any order instrument planning regulation permission licence consent and
directive made or issued or to be made or issued thereunder or deriving validity
therefrom;

 

Page 9



--------------------------------------------------------------------------------

   Quarter Days    means 25 March, 24 June, 29 September and 25 December in
every year and Quarter Day means any of them;    Term    means the Term of which
details are set out in LR6 of the Particulars of Lease;    Term Commencement
Date    means the date from which the Term commences as set out in LR6 of the
Particulars of Lease;    VAT    means Value Added Tax and any similar tax
substituted for it;    Working Day    means any day from Monday to Friday
(inclusive) other than Christmas Day, Good Friday and any public holiday in
England;    1995 Act    means the Landlord and Tenant (Covenants) Act 1995. 1.2.
   Interpretation 1.2.1.    If the Landlord the Tenant or the Guarantor (if any)
is more than one person then their covenants are joint and several. 1.2.2.   
Tenant includes (if an individual) his personal representatives. 1.2.3.    Any
reference to a statute includes any modification, extension or re-enactment of
it and any orders, regulations, directions, schemes and rules made under it.
1.2.4.    Any covenant by the Tenant not to do any act or thing includes an
obligation not to permit or suffer such act or thing to be done. 1.2.5.    If
the Landlord reserves rights of access or other rights over or in relation to
the Property then those rights extend to persons authorised by it. 1.2.6.   
References to the act or default of the Tenant include acts or default or
omission or negligence of the Tenant or any undertenant or of anyone at the
Property or any of its undertenants employees agents or invitees at the Centre.
1.2.7.    References to the last year of the Term shall mean the twelve months
ending on the expiration or earlier termination of the Term. 1.2.8.   
References to Costs include all liabilities, claims, demands, proceedings,
damages, losses and proper costs and expenses including management costs and
expenses of the Landlord and all disbursements. 1.2.9.    The description and
terms in that part of the Lease headed Particulars of Lease form part of this
Lease. 1.2.10.    References to clauses and Schedules are to clauses and
Schedules in this Lease. 1.2.11.    The Table of Contents and clause headings in
this Lease are for ease of reference only. 1.2.12.    Nothing entitles the
Tenant to enforce any obligation given by anyone to the Landlord. 1.2.13.    The
approval or consent of the Landlord where required shall not have effect unless
in writing. 1.2.14.    A right granted by the Landlord is granted only so far as
the Landlord can lawfully grant it and is granted in common with all other
persons entitled to it and/or authorised by the Landlord to exercise it.

 

Page 10



--------------------------------------------------------------------------------

1.2.15.    Where the Landlord is entitled to enter the Property on giving notice
it is also entitled to enter without notice in emergency and may break and enter
if it considers it necessary. 1.2.16.    Any works (whether of repair decoration
alteration or otherwise) that the Tenant is permitted or obliged to carry out in
accordance with this Lease must be carried out with good quality materials and
to a high standard and in accordance with good modern practice. 1.2.17.   
Notwithstanding any other provision in this Lease nothing in this Lease operates
so as to impose on any person who was formerly the Tenant liability under this
Lease in respect of any period following its release by virtue of the 1995 Act
except as permitted under the 1995 Act. 1.2.18.    Wherever and to the extent
that any provision of this Lease would or might contravene provisions of Section
25 of the 1995 Act then;    (a)   such provision is to take effect only in so
far as it may do so without contravening Section 25 of the 1995 Act then;    (b)
  where such provision is incapable of having any effect without contravening
Section 25 of the 1995 Act this Lease is to be construed and interpreted as if
such provision were deleted; and    (c)   the legality validity and
enforceability of any of the remaining provisions of this Lease is not in any
way to be affected or impaired as a result; 1.2.19.    A provision of this Lease
which is void or unenforceable shall be severed from all other provisions in
this Lease and the remaining provisions shall continue to have effect. 1.2.20.
   If a provision of this Lease extends beyond the limitations set by any Law or
rule of law but if it were not so extended would remain unaffected by the Law or
rule of law the provision is deemed to be varied so as not to extend beyond the
limitations. 1.2.21.    Sign includes notice display flagpole hoarding aerial
satellite dish and advertisements (whether illuminated or not). 2.    Demise   
The Landlord DEMISES the Property to the Tenant for the Term, Together With but
to the exclusion of all other rights the rights set out in Part I of Schedule 1
Except And Reserving as mentioned in Part II of Schedule 1 and subject to the
Encumbrances to the Landlord and any easements rights and/or privileges enjoyed
by the Centre or any other property over the Property. 3.    Rent    The Tenant
covenants to pay by way of rent during the Term or until released pursuant to
the 1995 Act without any deduction, counterclaim or set off (except where
required by law): 3.1.    the Rent and any VAT by equal quarterly payments in
advance on the Quarter Days the first payment for the period from and including
the Rent Commencement Date to (but excluding) the next Quarter Day to be made on
the date hereof; 3.2.    the cost of insurance specified in clause 6.2 at the
times and in the manner set out in clause 6.2 3.3.    all other sums due to the
Landlord pursuant to the terms of this Lease; 3.4.    any VAT payable by the
Tenant in accordance with clause 4.3; 3.5.    all interest payable by the Tenant
in accordance with clause 4.1 hereof;

 

Page 11



--------------------------------------------------------------------------------

   and such payments to be made in cleared funds and (if the Landlord so
requires) to pay the Rent by electronic transfer or standing order. 4.   
Tenant’s Covenants    The Tenant covenants with the Landlord throughout the
Term, or until released pursuant to the 1995 Act, as follows: 4.1.    Interest
   If the Landlord does not receive any sum due to it by the due date, to pay
within 5 Working Days of demand interest on such sum at 4 per cent above Base
Rate from the due date until payment (both before and after any judgment)
accruing on a daily basis and compounded with quarterly rests on the Quarter
Days, provided this clause shall not prejudice any other right or remedy
available to the Landlord and whether or not any such sums have been refused or
not demanded by the Landlord so as not to waive any breach of covenant. 4.2.   
Utilities and Outgoings    To pay for all utilities used at the Property and all
existing and future duties, rates, taxes, charges, assessments impositions and
outgoings (whether assessed or imposed on the owner or the occupier) and whether
or not of a capital or non-recurring nature and including any of a novel nature,
in respect of the Property (or in the absence of any direct assessment a fair
and reasonable proportion determined by the Landlord of any of them), except:
4.2.1.    any tax (other than VAT) arising as a result of the receipt by the
Landlord of the payments under this Lease; and 4.2.2.    any tax arising on any
dealing by the Landlord with its reversion to this Lease. 4.3.    VAT 4.3.1.   
Any payment or other consideration to be provided to the Landlord is exclusive
of VAT, and the Tenant shall in addition pay any VAT chargeable on the date the
payment or other consideration is due and the Landlord shall issue a VAT invoice
promptly after it has received such payment. 4.3.2.    Any obligation to
reimburse or pay the Landlord’s Costs extends to irrecoverable VAT on that
expenditure, and the Tenant shall also reimburse or pay such VAT. 4.4.    Repair
4.4.1.    To keep and maintain the Property in good and substantial repair and
condition (excluding damage by any of the Insured Risks except to the extent
that insurance moneys are irrecoverable as a result of the act or default of the
Tenant or its servants agents licensees or invitees). 4.4.2.    To make good any
disrepair for which the Tenant is liable within 3 months after the date of
written notice from the Landlord (or sooner if the Landlord reasonably
requires). 4.4.3.    If the Tenant fails to comply with any such notice the
Landlord (but without prejudice to its rights of re-entry contained in this
Lease) may enter and carry out the work and the Costs shall be reimbursed by the
Tenant on demand and shall be recoverable as rent in arrear. 4.4.4.   
Immediately to repair and make good any damage caused to the Centre or any
Conduit or any part thereof by any act or default of the Tenant or (at the
option of the Landlord) to pay the Landlord’s Costs in repairing or making good
any such damage. 4.4.5.    To keep and maintain all Signs in good and
substantial repair and condition and to clean all Signs regularly.

 

Page 12



--------------------------------------------------------------------------------

4.5.    Decoration 4.5.1.    Without prejudice to the generality of the
foregoing covenants in the last year of the Term and also within three months
prior to the expiry or sooner determination of the Term to paint or otherwise
treat as the case may be all the inside wood and metal work and other finishes
usually or requiring to be painted or otherwise treated of the Property and to
paint or paper in a proper workmanlike manner to the satisfaction of the
Landlord all walls and ceilings of the Property usually painted or papered as
the case may be such painting to be with two coats of good quality paint and
such decorations in the last three months of the Term to be executed in such
colours patterns and materials as the Landlord may in writing require. 4.6.   

Contribution to Maintenance of Common Parts

 

To pay within 10 Working Days of demand in cleared funds and without any
deduction, counterclaim or set off (except where required by law) a proper
proportion as conclusively determined by the Landlord’s Surveyor of the expenses
of maintaining, repairing and decorating the Common Parts including the exterior
and structure of 19 West Walk and of cleaning, heating and lighting the Common
Parts and of repairing, cleansing, emptying, maintaining (where appropriate)
extending and amending all party walls and party fences (if any), Conduits and
any other services or things the use of which is common to the Property and any
Adjoining Property (including the provision of a caretaker and/ or managing
agents) and any VAT thereon

4.7.    User 4.7.1.    Not to use the Property otherwise than for the Permitted
Use. 4.7.2.    Not to use the Property for any purpose which is noisy,
offensive, dangerous, illegal, immoral or a nuisance or in the reasonable
opinion of the Landlord causes damage inconvenience loss or disturbance or
annoyance to the Landlord or its other tenants of the Centre, or to owners or
occupiers of any neighbouring property, or which involves any substance which
may be harmful, polluting or contaminating other than in quantities which are
normal for and used in connection with the Permitted Use. 4.7.3.    Not without
the consent of the Landlord to play or use any musical instrument loud speaker
tape recorder gramophone radio television set or other equipment or apparatus
which produces sound which is audible outside the Property. 4.7.4.    Not to
store in the Property any petrol or other specifically inflammable explosive
combustible or corrosive substance. 4.7.5.    Not to permit live stock or pets
of any kind to be kept in the Property and to keep the Property free of rodents
and pests. 4.7.6.    Not to conduct or allow any auction sale fire sale
warehouse sale closing down sale or liquidation sale in the Property. 4.7.7.   
Not to install or permit any aerials or satellite dishes or booster boxes or
other transmitting microsites used for mobile telephones or other media on or in
the Property. 4.8.    Signs 4.8.1.    Not to erect any Sign, notice, flagpole or
advertisement which is visible outside the Property without the prior written
consent of the Landlord (not to be unreasonably withheld or delayed if
compliance is made with the rules, regulations or procedures relating to the
Centre as made and varied from time to time by the Landlord and notified to the
Tenant in writing); 4.8.2.    To replace or remove any unauthorised signs
notices advertisements or other material at the Property immediately upon notice
by the Landlord to the satisfaction of the Landlord or the Landlord’s Surveyor
and in case of default it shall be lawful for workmen or agents of the Landlord
(without

 

Page 13



--------------------------------------------------------------------------------

   prejudice to its rights of re-entry contained in this Lease) to enter into
the Property and execute such works replacements or removals and the Tenant
shall pay to the Landlord on demand all such Costs so incurred such monies to be
recoverable as rent in arrear; 4.9.    Alterations 4.9.1.    Not to make any
alterations or additions to the Property or to the Centre. 4.10.    Preservation
of Easements 4.10.1.    To preserve all rights of light and other easements
enjoyed by the Property and not to prejudice the acquisition of any right of
light for the benefit of the Property; 4.10.2.    Not to give an acknowledgement
that an easement or right benefiting the Property is enjoyed by consent or
otherwise; 4.10.3.    Not to stop up darken or obstruct any window light or way
belonging to the Property; 4.10.4.    To give immediate notice to the Landlord
of:    (a)   an encroachment on or circumstance which might result in the
acquisition of an easement or other right over the Property; or    (b)   the
obstruction of a right of which the Property has the benefit;    (c)   and to
take or join in such proceedings or take such other steps at the cost of the
Tenant as the Landlord may require in connection with the same. 4.11.   
Alienation 4.11.1.    Not to:    (a)   hold the whole or any part of the
Property on trust for another;    (b)   assign part with possession of part only
of the Property nor underlet the whole or any part of the Property nor to agree
to do so;    (c)   charge the whole or any part of this Property nor agree to do
so;    (d)   part with the possession of the whole of the Property except by an
assignment permitted by this clause 4.11; or    (e)   share the possession or
occupation of the whole or any part of the Property; 4.11.2.    Not to assign or
agree to assign the whole of the Property without the Landlord’s prior written
consent (not to be unreasonably withheld or delayed) provided that:    (a)   the
Landlord may withhold consent in circumstances where in the reasonable opinion
of the Landlord the proposed assignee is not of sufficient financial standing to
enable it to comply with the Tenant’s covenants in this Lease;    (b)   the
Landlord’s consent shall in every case be subject to conditions (unless
expressly excluded) requiring:      (i)   that the assignee covenants with the
Landlord to observe and perform the Tenant’s covenants in this Lease during the
residue of the Term, or until released pursuant to the 1995 Act;

 

Page 14



--------------------------------------------------------------------------------

     (ii)   that if the assignee is a limited company two directors of the same
or such other persons as the Landlord may reasonably require shall act as
sureties for such company and shall covenant jointly and severally with the
Landlord in accordance with the provisions set out in Schedule 2;      (iii)  
that if reasonably so required by the Landlord the Tenant enters into an
authorised guarantee agreement guaranteeing the performance of the Tenant’s
covenants in this Lease by the assignee throughout the Term or until the
assignee is released from its covenants pursuant to the 1995 Act, including the
provisions set out in Schedule 2 (but omitting paragraph 1.2) or in such other
form as the Landlord shall reasonably require;      (iv)   such other security
as the Landlord reasonably requires is provided for the assignee;      (v)  
that all rent and other payments due under this Lease are paid before completion
of the assignment;      (vi)   that all other material breaches of the Tenant’s
Covenants and conditions in this Lease have been remedied. 4.11.3.    The
provisos to clause 4.11.2 shall not prejudice the Landlord’s right to withhold
consent in other circumstances where it would be reasonable to do so or to grant
consent subject to such other conditions as are reasonable. 4.12.   
Registration    Within 20 Working Days to give to the Landlord’s solicitors (or
as the Landlord may direct) written notice of any assignment or other devolution
of the Property together with a certified copy of the relevant document and on
each occasion to pay a registration fee of such an amount as shall be reasonably
required. 4.13.    Statutory Requirements and Notices 4.13.1.    To supply the
Landlord with a copy of any notice order or certificate or proposal for any
notice order or certificate affecting or capable of affecting the Property or
its use as soon as it is received by or comes to the notice of the Tenant.
4.13.2.    To comply promptly with all notices served by any public, local or
statutory authority, and with the requirements of any present or future statute
or European Union law, regulation or directive (whether imposed on the landlord
or tenant), which affects the Property or its use and which are consistent with
the Tenant’s repairing obligations in this Lease or relate to the Tenant’s
business or the Tenant’s occupation and use of the Property. 4.13.3.    At the
request of the Landlord, but at the joint cost of the Landlord and the Tenant,
to make or join the Landlord in making such objections or representations
against or in respect of any such notice, order or certificate as the Landlord
may reasonably require. 4.14.    Planning 4.14.1.    Not to make any change in
the use of the Property within the meaning of the Planning Acts nor to apply for
any planning permission relating to the use of the Property or the carrying out
of any building or engineering works at the Property. 4.15.    Contaminants and
Defects 4.15.1.    Not to permit any substance which causes or might cause harm
to man or any other living organism supported by the environment or which
affects or may affect Adjoining Property or the Centre or any other property to
be brought into the Property or to be on the Property or to be discharged from
the Property nor to do anything which cause the insurance of the Property or the
Centre or the Adjoining Property or any other property to be vitiated or the
premiums to be increased.

 

Page 15



--------------------------------------------------------------------------------

4.15.2.    To give the Landlord immediate written notice of the existence of any
contaminant, pollutant or harmful substance on or any defect in the Property or
in Adjoining Properties or in the Centre. 4.15.3.    If so requested by the
Landlord, to remove from the Property or remedy to the Landlord’s reasonable
satisfaction any such contaminant, pollutant or harmful substance in or on the
Property. 4.16.    Loading    Not to do anything which may throw on the Property
or the nearby premises any weight or strain in excess of that which such
premises are calculated to bear with due margin for safety and in particular not
to overload the floors or the electrical installations or the other services of
in or to the Property or the nearby premises nor suspend any excessive weight
from the ceilings walls or stanchions or the structure thereof. 4.17.    Letting
Notices    To permit the Landlord or its agents to affix upon any part of the
Property (but not in a position so as unreasonably to interfere with the user
thereof) during the six months prior to the expiry of the Term a notice as to
the proposed reletting of the Property and at any time during the Term a notice
as to a proposed sale thereof (which expression shall include the granting of a
reversionary lease for a term of twenty one years or more) and to permit
intending tenants or purchasers with written authority from the Landlord or its
agents at reasonable times of the day to view the Property. 4.18.    Not to
accumulate rubbish    Not to allow rubbish of any description to accumulate on
or outside the Property or on the nearby premises but to place all refuse or
rubbish in proper receptacles therefor and not hang or place or allow to be hung
or placed any articles or other goods of any description outside the Property or
the entrance door thereof whether on the walkway or otherwise or from the
windows of the Property nor expose outside or from the windows of the Property
any clothes articles or other goods of any description. 4.19.    Obstruction   
Not to cause or allow the Common Parts to be damaged, obstructed or used in such
a manner as to cause in the opinion of the Landlord any nuisance, damage or
annoyance. 4.20.    Indemnities    To indemnify and keep indemnified the
Landlord in respect of: 4.20.1.    All actions proceedings costs claims and
demands which may be made by an adjoining owner tenant occupier or any other
person whatsoever or any competent authority by reason of:    (a)    any defect
in the Property for which the Tenant is liable hereunder    (b)    interference
or alleged interference or obstruction of any right of light air drainage or
other right or alleged right now existing for the benefit of any Adjoining
Property;    (c)    any stoppage of the drains used in common with the owner or
occupier of Adjoining Property due to the act or default of the Tenant; 4.20.2.
   All liability which may be incurred by the Landlord in respect of any of the
matters referred to in clause 4.20.1 above; 4.20.3.    Any breach by the Tenant
of any of its obligations under this Lease; 4.20.4.    Any claims proceedings or
demands and the costs and expenses incurred thereby which may be brought against
the Landlord by any employees workpeople agents or visitors of the Tenant in

 

Page 16



--------------------------------------------------------------------------------

   respect of any accident loss or damage whatsoever to person or property
howsoever caused and occurring in or upon the Property and without prejudice to
the generality of this sub-clause to indemnify the Landlord against all
liability which the Landlord may incur for nuisance or negligence or breach of
statutory duty under the Defective Premises Act 1972 on account of the condition
of the Property or any part thereof; 4.20.5.    All general rates which are
payable by the Landlord as a result of the Tenant vacating the Property at any
date prior to the expiry or earlier determination of the Term and this
sub-clause shall remain in force notwithstanding the expiry or earlier
determination of the Term as aforesaid. 4.21.    Entry by Landlord    To permit
the Landlord at all reasonable times and on reasonable notice (except in
emergency) to enter the Property in order to: 4.21.1.    inspect and record the
condition of the Property or the Centre or the Adjoining Property; 4.21.2.   
remedy any breach of the Tenant’s obligations under this Lease; 4.21.3.   
repair, maintain, clean, alter, replace, install, re-route add to or connect up
to any Conduits which serve the Centre or the Adjoining Property; 4.21.4.   
repair, maintain, inspect, construct, alter or rebuild any part of the Centre or
the Adjoining Property including the flat roof of the Property; 4.21.5.   
comply with any of its obligations under this Lease; 4.21.6.    comply with any
present or future Law. 4.22.    Landlord’s Costs    To pay to the Landlord
within 10 Working Days of demand amounts equal to such Costs as it may properly
incur: 4.22.1.    in connection with any application for consent made necessary
by this Lease (including where consent is lawfully refused or the application is
withdrawn but not where the Landlord is obliged not to unreasonably withhold its
consent and consent is unreasonably withheld) such costs being reasonable and
proper; 4.22.2.    incidental to or in reasonable contemplation of the
preparation and service of a schedule of dilapidations (whether before or within
six months after the end of the Term but relating only to dilapidations
occurring during the Term) or a notice or proceedings under Section 146 or
Section 147 of the Law of Property Act 1925 (even if forfeiture is avoided other
than by relief granted by the Court); 4.22.3.    in connection with the
enforcement or remedying of any breach of the covenants in this Lease on the
part of the Tenant and any guarantor; 4.22.4.    incidental to or in reasonable
contemplation of the preparation and service of any notice under Section 17 of
the 1995 Act. 4.23.    Yielding up    Immediately before the end of the Term:
4.23.1.    to give up the Property with vacant possession repaired and otherwise
in accordance with the Tenant’s covenants in this Lease;

 

Page 17



--------------------------------------------------------------------------------

4.23.2.    unless the Landlord directs otherwise, to remove all alterations made
during the Term or any preceding period of occupation by the Tenant and
reinstate the Property as the Landlord shall reasonably direct and to its
reasonable satisfaction; 4.23.3.    to remove all signs, tenant’s fixtures and
fittings and other goods from the Property, and make good any damage caused
thereby to the Landlord’s reasonable satisfaction; 4.23.4.    to replace any
damaged or missing Landlord’s fixtures with ones of no less quality and value.
4.24.    Encumbrances    To perform and observe the Encumbrances so far as they
relate to the Property. 4.25.    Regulations 4.25.1.    To observe all rules,
regulations, and procedures relating to the management and control of the Common
Parts and/or the Centre and to applications for consents by tenants (including
the Tenant) as made and varied from time to time by the Landlord in accordance
with the principles of good estate management and notified in writing to the
Tenant; 4.25.2.    Not to hold on the Property a political meeting public show
spectacle or sale by auction nor to sleep in the Property or permit anyone to do
so or use the Property for any residential use; 4.25.3.    To ensure that the
Landlord and the local police have written notice of the name and address and
telephone number of at least two key holders of the Property; 4.25.4.    Not to
allow in the Property any machinery or equipment which is not appropriate for
the Permitted Use or which causes noise or vibration which can be heard or felt
outside the Property. 4.26.    Dedication of Forecourt    If and when the
Landlord desires to dedicate for public use the walkway and/or any of the
precincts forming part of the Centre the Tenant shall make no objection thereto
and shall at the Landlord’s request give any consent thereto which may be
required. 4.27.    Fire Precautions and Equipment 4.27.1.    To comply with the
requirements and recommendations of the fire authority and, the insurers of the
Centre and the Landlord in relation to fire precautions affecting the Property
and/or the Centre; 4.27.2.    To keep the Property supplied and equipped with
such fire fighting and extinguishing appliances as shall be required by any
statute the local or other fire authority or the insurers of the Centre or as
shall be reasonably required by the Landlord (or at the Landlord’s option to pay
to the Landlord on demand the cost of providing and installing any of the same)
and such appliances shall be open to inspection and shall be maintained to the
reasonable satisfaction of the Landlord; 4.27.3.    Not to obstruct the access
to or means of working any fire fighting and extinguishing appliances or the
means of escape from the Property or the Adjoining Property in case of fire or
other emergency; 4.27.4.    If so required by the Landlord to install and link
the Tenant’s fire alarm panel in the Property to the Landlord’s main fire panel
for the Centre to the satisfaction of the Landlord and in accordance with the
Landlord’s reasonable requirements. 4.28.    Fire Alarm Systems 4.28.1.    To
permit the Landlord and any company which is responsible for servicing and
maintaining the fire alarm system (the Systems) in the Centre to enter the
Property upon reasonable notice (except in cases of emergency) during the Centre
Opening Hours for the purpose of servicing and maintaining the Systems, the
Landlord or company respectively causing as little disturbance as possible and
making good any damage to the Property and the fixtures fittings of the Tenant
caused by such entry;

 

Page 18



--------------------------------------------------------------------------------

4.28.2.    Not to install in the Property any equipment or apparatus which:   
(a)    is intended to be an extension of any of the Systems and to be connected
to any of the Systems, other than such equipment or apparatus as is compatible
with the equipment of any of such Systems and that has been approved in writing
by the Landlord, such approval not to be unreasonably withheld; or    (b)    may
affect the performance of the Systems;    (c)    not to make any connection to
any of the Systems in the Property so as to affect any of the Systems outside
the Property without the prior consent of the Landlord, such consent not to be
unreasonably withheld. 4.29.    Registration procedure at the end of the Term   
As soon as practicable after the end of the Term (howsoever determined) to
ensure that: 4.29.1.    the registration of the Tenant’s title to this Lease
and/or notice of this Lease (if any) is cancelled at the Land Registry and that
the registration of any rights created by this Lease (which are registered or
noted at the Land Registry) is discharged withdrawn or cancelled as appropriate;
and 4.29.2.    evidence of that discharge withdrawal or cancellation is
delivered to the Landlord’s solicitors within one month of completion of the
discharge withdrawal or cancellation; and 4.29.3.    the Lease is returned to
the Landlord; and 4.29.4.    in default of the Tenant’s obligation in clause
4.29 the Tenant shall pay on demand all the Landlord’s costs on an indemnity
basis incurred charged or payable by the Landlord in connection with the
Tenant’s default. 5.    Landlord’s Covenants    The Landlord covenants with the
Tenant as follows: 5.1.    Quiet Enjoyment    That the Tenant may peaceably
enjoy the Property during the Term without any interruption by the Landlord or
any person lawfully claiming under or in trust for it. 5.2.    Landlord’s Rights
of Entry    That if the Landlord shall exercise any of the rights of entry to
the Property in this Lease unless resulting from any act or default of the
Tenant: 5.2.1.    the Landlord shall make good all physical damage to the
Property or to the Tenant’s, trade fittings caused by such entry; and 5.2.2.   
the Landlord shall cause as little inconvenience as reasonably practicable in
the exercise of such rights subject to the Tenant having co operated with the
Landlord in taking steps to minimise any damage to the Property. 6.    Insurance
6.1.    Landlord’s insurance covenants

 

Page 19



--------------------------------------------------------------------------------

   The Landlord covenants with the Tenant as follows: 6.1.1.    So far as
available on the open insurance market to insure the Centre (other than tenant’s
and trade fixtures and fittings and any plate glass in the Lettable Units)
unless the insurance is invalidated in whole or in part by any act or default of
the Tenant:    (a)    with an insurance office or underwriters of repute;    (b)
   against loss or damage by the Insured Risks;    (c)    subject to such
excesses exclusions and conditions as may be imposed by the insurers;    (d)   
in the full cost of reinstatement of the Centre (in modern form if appropriate)
including shoring up, demolition and site clearance, professional fees, VAT and
allowance for building cost increases. 6.1.2.    To insure against loss of the
Rent payable or reasonably estimated by the Landlord to be payable under this
Lease arising from damage to the Property by the Insured Risks for three years
or such longer period as the Landlord may reasonably require having regard to
the likely period for reinstating the Centre. 6.1.3.    At the request of the
Tenant (but not more frequently than once in any year), to produce evidence of
the terms of the insurance under this clause 6.1 and of payment of the current
premium. 6.1.4.    If any part of the Centre is destroyed or damaged by an
Insured Risk so as to adversely affect the Tenant’s use and enjoyment of the
Property, then, unless payment of the insurance moneys is refused in whole or
part because of the act or default of the Tenant, and subject to obtaining all
necessary planning and other consents, to reinstate the same (other than
tenant’s and trade fixtures and fittings) as quickly as reasonably practicable,
in modern form if appropriate but not necessarily identical in layout and (in
relation to the Property) substantially as it was before the destruction or
damage. 6.2.    Tenant’s insurance covenants    The Tenant covenants with the
Landlord throughout the Term or until released pursuant to the 1995 Act as
follows: 6.2.1.    To pay by way of additional rent to the Landlord within 20
Working Days of demand sums equal to:    (a)    such proportion of the amount
which the Landlord spends on insurance pursuant to clause 6.1.1 as the Landlord
may from time to time determine and notify in writing to the Tenant;    (b)   
the whole of the amount which the Landlord spends on insurance pursuant to
clause 6.1.2 6.2.2.    To give the Landlord immediate written notice on becoming
aware of any event or circumstance which might affect or lead to an insurance
claim. 6.2.3.    Not to cause the insurance maintained by the Landlord to be
invalidated or the premiums to be increased. 6.2.4.    To pay to the Landlord
within 10 Working Days of demand:    (a)    any increased premium and any Costs
incurred by the Landlord as a result of a breach of clause 6.2.3;    (b)    the
whole of the irrecoverable proportion of the insurance moneys if the Centre or
any part is destroyed or damaged by an Insured Risk but the insurance moneys are
irrecoverable in whole or part due to the act or default of the Tenant. 6.2.5.
   To comply with the requirements of the insurers.

 

Page 20



--------------------------------------------------------------------------------

6.2.6.    To notify the Landlord of the full reinstatement cost of any fixtures
and fittings installed at the Property at the cost of the Tenant which become
Landlord’s fixtures and fittings. 6.2.7.    Not to effect any insurance of the
Property against an Insured Risk, but if the Tenant effects or has the benefit
of any such insurance the Tenant shall hold any insurance moneys upon trust for
the Landlord and pay the same to the Landlord as soon as practicable. 6.3.   
Suspension of Rent    If the Property is unfit for occupation and use because of
damage by an Insured Risk to the Property or to the means of access to the
Property within the Centre or to the Services needed for the beneficial use of
the Property then (save to the extent that payment of the loss of rent insurance
moneys is refused due to the act or default of the Tenant) the Rent (or a fair
proportion according to the nature and extent of the damage and to the extent to
which the Tenant has caused insurance to be invalidated) shall be suspended
until the date on which the Property is again fit for occupation and use and/or
accessible and/or the Services have been reinstated. 6.4.    Determination Right
6.4.1.       (a)    If the Property is unfit for occupation and use because of
damage by an Insured Risk to the Property or to the means of access to the
Property within the Centre or the Services needed for the beneficial use of the
Property the Landlord shall within 6 months of the date of damage or destruction
notify the Tenant in writing if it reasonably considers that reinstatement will
take longer than 2 years from the date of damage or destruction.    (b)    If
the Landlord gives the notification referred to in clause 6.4.1(a) either party
may within 2 months of such notification terminate this Lease by written notice
to the other. 6.4.2.    If the Property is unfit for occupation and use because
of damage by an Insured Risk to the Property or to the means of access to the
Property within the Centre or the Services needed for the beneficial use of the
Property and reinstatement has not been completed by the expiry of the period
for which loss of rent insurance has been effected by the Landlord so as to make
the Property fit for occupation and use then either party may (until the date on
which the Property is so reinstated) terminate this Lease by notice in writing
to the other. 6.4.3.    Termination of this Lease pursuant to the provisions of
clauses 6.4.1 or 6.4.2 shall be without prejudice to the liability of either
party for any antecedent breach of the covenants and conditions herein contained
(save for clause 6.1.4 (Landlord’s covenant to reinstate) which shall be deemed
not to have applied). 7.    Forfeiture    If any of the following events occurs:
7.1.    the Tenant fails to pay any of the rents payable under this Lease within
20 Working Days of the due date (whether or not formally demanded); or 7.2.   
the Tenant or Guarantor (if any) breaches any of its obligations in this Lease;
or 7.3.    the Tenant or Guarantor (if any) being a company incorporated within
the United Kingdom: 7.3.1.    has an Administration Order made in respect of it;
or 7.3.2.    passes a resolution, or the Court makes an Order, for the winding
up of the Tenant or the Guarantor, otherwise than a member’s voluntary winding
up of a solvent company for the purpose of amalgamation or reconstruction; or

 

Page 21



--------------------------------------------------------------------------------

7.3.3.    has a receiver or administrative receiver or receiver and manager
appointed over the whole or any part of its assets or undertaking; or 7.3.4.   
is struck off the Register of Companies; or 7.3.5.    is deemed unable to pay
its debts within the meaning of Section 123 of the Insolvency Act 1986; or 7.4.
   proceedings or events analogous to those described in clause 7.3 shall be
instituted or shall occur where the Tenant or Guarantor is a company
incorporated outside the United Kingdom; or 7.5.    the Tenant or Guarantor (if
any) being an individual: 7.5.1.    has a bankruptcy order made against him; or
7.5.2.    appears to be unable to pay his debts within the meaning of Section
268 of the Insolvency Act 1986; then the Landlord may re-enter the Property or
any part of the Property in the name of the whole and forfeit this Lease and the
Term created by this Lease shall immediately end, but without prejudice to the
rights of either party against the other in respect of any breach of the
obligations contained in this Lease. 8.    Notices 8.1.    All notices under or
in connection with this Lease shall be given in writing. 8.2.    Any such notice
shall be duly and validly served if it is served (in the case of a company) to
its registered office or (in the case of an individual) to its last known
address or (in the case of a notice to the Tenant) to the Property. 8.3.    Any
such notice shall be deemed to be given when it is: 8.3.1.    personally
delivered to any of the locations listed in clause 8.28.1; or 8.3.2.    sent by
registered post or special delivery, in which case service shall be deemed to
occur on the Second Working Day after posting; 9.    No Implied Easements    The
grant of this Lease does not confer any rights over the Centre or the Adjoining
Property or any other property except those mentioned in Part I of Schedule 1,
and Section 62 of the Law of Property Act 1925 is excluded from this Lease, nor
shall this Lease impose any restriction on the use of any property not comprised
in this Lease. 10.    Tenant’s Acknowledgement    Nothing in this Lease
contained shall imply or warrant that the Property may in accordance with the
Planning Acts be used for the purpose herein authorised and the Tenant hereby
acknowledges and admits that the Landlord has not given or made at any time any
representation or warranty that any such use is or will be or will remain a
permitted user under the Planning Acts. 11.    Tenant’s Effects    If at such
time as the Tenant has vacated the Property on the determination of the Term
either by effluxion of time or otherwise any property of the Tenant shall remain
in or on the Property and the Tenant shall fail to remove the same within four
days after being requested by the Landlord so to do the Landlord may as the
agent of the Tenant (and the Landlord is hereby appointed by the Tenant to act
in that behalf) sell such property and shall then hold the proceeds of the sale
after deducting the costs and expenses of removal storage and sale reasonably
and properly incurred by it and any other

 

Page 22



--------------------------------------------------------------------------------

   monies due from the Tenant to the Landlord to the order of the Tenant or
apply the same towards sums owed by the Tenant to the Landlord Provided always
that if such proceeds of sale shall be insufficient to meet the costs and
expenses as aforesaid the Tenant shall pay the amount of the deficiency on
demand and will indemnify the Landlord against any claim or liability in respect
thereof Provided further that the Tenant will indemnify the Landlord against any
liability incurred by it to any third party whose property shall have been sold
by the Landlord in the bona fide mistaken belief (which shall be presumed unless
the contrary be proved) that such property belonged to the Tenant. 12.    No
Compensation    Any right of the Tenant to claim compensation from the Landlord
(whether on quitting the Property or otherwise) is excluded to the extent
permitted by law. 13.    Waiver    The demand for and/or the acceptance of rent
by the Landlord or its agents shall not constitute and shall not be construed to
mean a waiver of any of the covenants on the part of the Tenant herein contained
or of the penalty attached to the non-performance thereof. 14.    Contracts
(Rights Of Third Parties) Act 1999    A person who is not a party to this Lease
has no right under the Contracts (Rights of Third Parties) Act 1999 to enforce
any term of this Lease. 15.    Disclaimer    So far as allowed by law the
Landlord shall not be responsible for any loss accident or damage sustained by
the Tenant or any of its servants agents customers or other invitees or
licensees in the Centre whether to person or property nor for any damage caused
to the Property nor shall the Tenant have any claim against the Landlord for any
stoppage of or interruption in the provision of any Services or for obstruction
or interruption of any easement or right granted by this Lease by accident or by
any reason outside the reasonable control of the Landlord or by any works of
alteration repair or replacement or by the maintenance of the Centre or any
plant machinery or installations therein and the Landlord shall not be liable
for any failure by it to observe and perform any obligation it may have to
repair the Centre unless the Landlord has been given notice of the need for and
adequate opportunity to undertake such repair. 16.    Lack of Warranty and
Non-Exclusivity 16.1.    Nothing contained in this Lease shall be deemed to
constitute any warranty by the Landlord that the Property or any part thereof
are authorised for use under any planning legislation or are fit or otherwise
usable for any specific purpose. 16.2.    The Tenant acknowledges that this
Lease does not confer on the Tenant the exclusive right to conduct the Permitted
Use in the Centre. 16.3.    This Lease embodies the entire understanding of the
parties to it. 16.4.    The Tenant acknowledges that it has not entered into
this Lease relying wholly or partly on any statement or representation made by
or on behalf of the Landlord unless the statement: 16.4.1.    was not capable of
verification by search or enquiry; and 16.4.2.    it was either made in this
Lease or in writing by the Landlord’s solicitors to the Tenant’s solicitors
before its grant.

 

Page 23



--------------------------------------------------------------------------------

17.    Trustees’ Limitation 17.1.    Dominion Corporate Trustees Limited and
Dominion Trust Limited (together the Trustees) are entering into this Lease as
Trustees of the Yate Shopping Centre Unit Trust (the Unit Trust) and, as such,
any liability on the part of the Trustees pursuant to this Lease shall be
limited to the assets held on trust from time to time for the Unit Trust which
are in their possession or under their control as trustees of the Unit Trust.
17.2.    Notwithstanding any other provision of this Lease the Trustees shall
have no obligation to meet any claim or liability under this Lease save to the
extent that they can properly meet the claim or liability out of the assets from
time to time of the Unit Trust. 17.3.    The Tenant acknowledges that the effect
of sub-clauses 17.1 and 17.2 above is that the Tenant shall have no recourse to
any assets of the Trustees, other than those assets from time to time comprising
the trust fund of the Unit Trust. 18.    Tenant Only Break clause 18.1.    The
Tenant shall be entitled to determine this Lease on the 7th day of May 2013 by
giving to the Landlord no less than 3 months prior written notice of such desire
(time being of the essence) (Break Notice) and upon the expiry of such Break
Notice and provided that and conditional upon the Pre-conditions as hereinafter
defined having previously been satisfied the Term hereby granted shall thereupon
cease and determine but without prejudice to the rights and remedies of either
party against the other in respect of any antecedent breach of covenant 18.2.   
For the purpose of sub-clause 18.1 hereof the Pre-conditions are that on the 7th
day of May 2013:- 18.2.1.    vacant possession of the whole of the Property is
given to the Landlord; and 18.2.2.    there are no arrears of rent or other
outstanding payments due under the Lease or any document supplemental thereto;
and 18.2.3.    there are no material breaches by the Tenant of any covenants
conditions or obligations on the part of the Tenant contained in the Lease. 19.
   Exclusion of Sections 24 to 28 of the Landlord and Tenant Act 1954 (1954 Act)
19.1.    Notice and Declaration    By letter sent by Recorded Delivery on
                     2010 the Landlord served Notice on the Tenant pursuant to
the provisions of Section 38A(3) of the 1954 Act as inserted by the Regulatory
Reform (Business Tenancies) (England and Wales) Order 2003 and on 2010 a person
duly authorised by the Tenant in relation to the Notice made a statutory
declaration pursuant to Schedule 2 of the Regulatory Reform (Business Tenancies)
(England and Wales) Order 2003. 19.2.    Agreement to Exclude    Pursuant to the
provisions of Section 38A(1) of the 1954 Act as inserted by the Regulatory
Reform (Business Tenancies) (England and Wales) Order 2003 the parties agree
that the provisions of Sections 24 to 28 inclusive of the 1954 Act are to be
excluded in relation to the tenancy created by this Lease. 19.3.    Due
Authorisation    The declaration referred to in clause 19.1 having been made by
a person other than the Tenant, the declarant was duly authorised by the Tenant
to make the declaration on the Tenant’s behalf.    Executed by the parties
hereto as their deed the day and year first before written.

 

Page 24



--------------------------------------------------------------------------------

Schedule 1 - Rights and Encumbrances

Part I - Easements and Other Rights granted

There are granted to the Tenant (in common with others authorised by the
Landlord):

 

1. During the Centre Opening Hours the right to use in a proper manner the
relevant Common Parts for access to and from the Property and for all other
reasonable purposes;

 

2. Free and uninterrupted use of all existing and future Conduits which are in
the Centre and serve the Property, subject to the Landlord’s rights to re-route
the same;

 

3. The right to support and protection from the remainder of the Centre;

 

4. The right to enter the Centre excluding the Lettable Units as necessary to
perform clause 4.4 (repair) on reasonable prior written notice to the Landlord,
subject to causing as little inconvenience as practicable and complying with
conditions reasonably imposed by the Landlord and making good all physical
damage caused;

 

5. The right in emergency of use of any fire escape routes within the Centre;

 

5.1 The right to use on foot only to access the Property the common passages and
stairways provided for such purpose.

Part II - Exceptions and Reservations

There are excepted and reserved to the Landlord:

 

1. The right to carry out any building, rebuilding, alteration or other works to
the Centre and the Adjoining Property (including the erection of scaffolding)
Provided that the Landlord shall use reasonable endeavours to ensure that:

 

1.1 scaffolding shall only be erected within the Common Parts where reasonably
necessary;

 

1.2 so far as reasonably practicable, any such works within the Common Parts
shall be carried out in a manner which shall cause as little inconvenience as
reasonably practicable.

 

2. Free and uninterrupted use of all existing and future Conduits which are in
the Property and serve the Centre or the Adjoining Property and the right to
re-route any Conduits which serve the Property;

 

3. Rights to enter on the Property for the purposes referred to in clause 4.21;

 

4. The right of support and protection for other parts of the Centre;

 

5. The right to close off or divert any service road, mall, Conduit or other
part of the Common Parts subject to a reasonable alternative being made
available;

 

6. The right from time to time to designate areas within the Common Parts for
particular purposes such as (without limitation) service areas, car parks and
fire escape routes;

 

7. The right to change the size and location of the Common Parts in any way or
manner the Landlord may choose;

 

8. All mines and minerals in or under the Property with full power of working
and getting the same but only with the consent of the owner thereof and without
(except with such consent) disturbing the surface land;

 

Page 25



--------------------------------------------------------------------------------

9. The right to build on or into any boundary or party wall of the Property and
after giving reasonable prior written notice (except in an emergency) to enter
the Property to place and lay in, under or upon the same such footings for any
intended party wall or party structure with the foundations therefor and for
such purpose to excavate the Property along the line of the junction between the
Property and the Adjoining Property and also to keep and maintain the said
footings and foundations and on completion of the work the Landlord or the
person exercising the right shall make good without delay any damage thereby
caused to the Property;

 

10. The right to place and keep within the Property such machinery for heating
cooling and ventilating (being part of the overall system for heating cooling
and ventilating the Centre) and for providing a fire alarm system as may from
time to time be necessary in such position as shall be determined by the
Landlord;

 

11. All rights of light or air now subsisting or which might (but for this
exception and reservation) be acquired over the Centre or Adjoining Property;

Part III - Encumbrances

Entries in the Property and Charges Register of Title Number GR263543

 

Page 26



--------------------------------------------------------------------------------

Schedule 2 - Guarantee

 

1. The Guarantor covenants with the Landlord as principal debtor that:

 

1.1 throughout the Term or until the Tenant is released from its covenants
pursuant to the 1995 Act the Tenant will observe and perform its obligations
contained in this Lease and the Guarantor will indemnify the Landlord on demand
against all Costs arising from any default of the Tenant in observing and
performing its obligations under this Lease;

 

1.2 the Tenant will perform its obligations under any authorised guarantee
agreement that it gives with respect to the performance of any of the covenants
and conditions in this Lease.

 

2. The liability of the Guarantor shall not be affected by:

 

2.1 any time given to the Tenant or any failure by the Landlord to enforce
compliance with the Tenant’s covenants and obligations;

 

2.2 the Landlord’s refusal to accept rent at a time when it would or might have
been entitled to re-enter the Property;

 

2.3 subject to the provisions of Section 18 of the 1995 Act so far as they apply
any variation of the terms of this Lease;

 

2.4 any change in the constitution, structure or powers of the Guarantor, the
Tenant or the Landlord or the administration, liquidation or bankruptcy of the
Tenant or Guarantor;

 

2.5 any act which is beyond the powers of the Tenant;

 

2.6 the surrender of part of the Property but on such a surrender the
liabilities of the Tenant will continue in respect of the part not surrendered
and all relevant apportionments shall be made under Section 140 of the Law of
Property Act 1925.

 

3. Where two or more persons have guaranteed obligations of the Tenant the
release of one or more of them shall not release the others.

 

4. The Guarantor shall not be entitled to participate in any security held by
the Landlord in respect of the Tenant’s obligations or stand in the Landlord’s
place in respect of such security.

 

5. If this Lease is disclaimed, and if the Landlord within 6 months of the
disclaimer requires in writing, the Guarantor will enter into a new lease of the
Property at the cost of the Guarantor on the terms of this Lease (but as if this
Lease had continued and so that any outstanding matters relating to rent review
or otherwise shall be determined as between the Landlord and the Guarantor) for
the residue of the Term from and with effect from the date of the disclaimer.

 

6. If this Lease is forfeited and if the Landlord within 6 months of the
forfeiture requires in writing the Guarantor will (at the option of the
Landlord):

 

6.1 enter into a new lease as in paragraph 5 above with effect from the date of
the forfeiture; or

 

6.2 pay to the Landlord within 10 Working Days of demand an amount equal to the
moneys which would otherwise have been payable under this Lease until the date
on which the Property is fully re-let on terms acceptable to the Landlord
(acting reasonably) and the proper costs of such reletting shall be payable by
the Guarantor.

 

Page 27



--------------------------------------------------------------------------------

Executed as a Deed by

Dominion Corporate Trustees Limited as

   

Trustee of the Yate Shopping Centre Unit Trust

acting by two Directors or by a

    Director and its Secretary:       Director /s/ Isabel Ann Robins, Director  
Director/Secretary /s/ Andrew McNulty, Alternate Director

Executed as a Deed by

Dominion Trust Limited as Trustee

of the Yate Shopping Centre Unit Trust

    acting by two Directors or by a Director     and its Secretary:      
Director /s/ Isabel Ann Robins, Director   Director/Secretary /s/ Andrew
McNulty, Alternate Director

Executed as a Deed by

Lionbridge (UK) Limited

    acting by two Directors or by     a Director and its Secretary:      
Director   /s/ Christopher Wedgwood   Director/Secretary   /s/ Ian Middlemiss

 

Page 28